DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 5/20/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 6, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Konno (U.S. 2005/0212852 A1).
Regarding independent Claim 1, Konno teaches (§§0053-00141 and Figs. 1-6) an inkjet image forming apparatus, comprising: a transferer (21A, 22A) that transfers, onto a recording medium (16), ink that is ejected from an inkjet head and is borne on a transfer member (17, 18); and a hardware processor (108, §§0061, 0136-0137 and Fig. 5) that performs control for reducing transferability of the ink in a case where the ink borne on the transfer member is not-to-be-transferred ink, compared with a case where the ink is to-be-transferred ink.
Regarding Claim 6, Konno further teaches (§0136) the not-to-be-transferred ink being ink that is ejected from the ink jet head at a timing at which the ink is not transferred onto the recording medium.
Regarding Claim 16, Konno further teaches (§0079 and Fig. 1) a cleaner (41, 42) that cleans the ink borne on the transfer member, on a downstream side of the transferer in a conveying direction of the recording medium.
Regarding independent Claim 18, Konno teaches (§§0053-00141 and Figs. 1-6) a transfer control method in an inkjet image forming apparatus that transfers, onto a recording medium  (16), ink that is ejected from an inkjet head (11, 12) and is borne on a transfer member (17, 18), the transfer control method comprising performing control for reducing transferability of the ink in a case where the ink borne on the transfer member is not-to-be-transferred ink, compared with a case where the ink is to-be-transferred ink (§0136).
Allowable Subject Matter
Claims 2-5, 7-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853